Filed 12/1/20 In re F.N. CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 In re F.N., a Person Coming Under
 the Juvenile Court Law.
 THE PEOPLE,
             Plaintiff and Respondent,
                                                                        A156834, A157674, A157936
 v.
 F.N.,                                                                  (Contra Costa County
                                                                        Super. Ct. No. J17-00123)
             Defendant and Appellant.



         After sustaining allegations that F.N. committed three robberies and a
carjacking, and that he personally used a firearm in the commission of each
offense, the juvenile court declared him a ward of the court pursuant to
Welfare and Institutions Code section 602 and committed him to the
Department of Corrections and Rehabilitation, Division of Juvenile Justice
(DJJ) for a maximum term of confinement of 52 years.
         On appeal,1 F.N. (1) challenges his commitment to DJJ on the ground
there was no evidence the commitment would benefit him due to his



        F.N. appeals from three separate juvenile court orders, including the
         1

original disposition order and two amended disposition orders. The appeals
were consolidated by order of this court on September 6, 2019.


                                                               1
intellectual disability, and (2) contends, pursuant to Penal Code section 654,
the juvenile court should have stayed execution of the term of commitment
imposed for one of the robberies and corresponding firearm enhancement.2
We affirm.
                                 BACKGROUND
      On the night of October 1, 2015, then 16-year-old F.N. and his friend
R.R. contacted G.R., and her two friends, M.V. and C.L. “to go hang out at a
park” to drink and “smoke.” M.V. had a car, and the three girls drove to pick
up F.N. and R.R. Upon arrival at the park, M.V. parked “a good distance
away” from some benches. While walking to the benches, F.N. and R.R.
walked ahead of the three girls whispering to each other.
      About 15 minutes after they arrived, R.R., began “messing” with G.R.’s
phone, by picking it up, “putting it down and picking it back up,” and at one
point, he erased his phone number from her phone. G.R. asked why he was
“messing around,” and R.R. grabbed the phone once again and put it in his
pocket. She asked him to return her phone, and R.R. refused.
      F.N., in turn, proceeded to take G.R.’s purse from under her arm.
      At this point, R.R. pulled out a gun and told F.N. to “ ‘Whip it out,’ ”
and F.N. also pulled out a gun. The two pointed their guns at the three girls,




      2  In his opening brief, F.N. also maintained the juvenile court failed to
find he was a child with exceptional needs and that he must undergo an
individualized education program (IEP) assessment. However, he has
conceded this issue is moot, given that his twenty-third birthday has now
passed. (See Ed. Code, § 56026 [defining “ ‘Individuals with exceptional
needs’ ” as those who, among other things, come within certain age
categories, and caps the age limit at 23].) We therefore need not, and do not,
address this issue. (See In re Jessica K. (2000) 79 Cal. App. 4th 1313, 1315–
1316.)


                                        2
who were standing about five feet away, demanded their belongings, and took
C.L.’s purse and cell phone, and M.V.’s cell phone.
      R.R. and F.N. then demanded M.V.’s car keys. M.V. threw the keys to
the ground, and R.R. and F.N. both ran towards them. After R.R. picked up
the keys, he and F.N. proceeded to the car. Two of the girls followed,
pleading with the boys not to take the car, while the third ran to get help.
M.V. was “crying, begging him to not take” the car. R.R. told her to “ ‘back
the fuck up,’ ” and when he arrived at the driver’s side door, he pointed his
gun at her and fired a shot over her head. M.V. was standing only about four
feet away. R.R. and F.N. then drove away.
      During a search of F.N.’s residence, officers seized a .357-caliber
revolver and various ammunition. The victims could not identify the gun as
that used in the commission of the offenses.
      The district attorney filed a Welfare and Institutions Code section 602
wardship petition alleging F.N. committed four felonies— three second
degree robberies (Pen Code, §§ 211, 212.5, subd. (c)) and one carjacking (id.,
§ 215, subd. (a))—and that he personally used a firearm in the commission of
each felony (id., § 12022.53, subd. (b)).
      The court sustained the petition as alleged.
      The probation department filed a report in preparation for the
disposition hearing. The report noted F.N. had refused to speak about the
underlying offenses, so the probation officer was “unable to determine if [the
minor] is willing to acknowledge his wrongdoing or take responsibility for his
action.” Police described F.N.’s behavior, upon his arrest, as “feigning
‘indifference, yawning, and repeatedly brushing imagined debris off his
pants.’ ”




                                            3
      The probation report also outlined numerous inconsistencies in what
minor told the probation department and his reported behavior. Except for
two occasions, minor denied drinking alcohol. However, his mother stated he
was given alcohol at family gatherings and the detention facility documented
F.N. “as being in possession of ‘pruno,’ ” or prison wine. F.N. said he began
sporadically smoking marijuana at age 16, but “asserted that he could stop
. . . and is not addicted.” However, the detention facility documented minor
as “being in possession . . . of lighted articles he was smoking on two
occasions.” F.N. stated he rarely got angry and when he did, “he breathes in
and out until he calms down.” However, his mother believed “he could
benefit from counseling to address his anger,” and since his detention, he had
“two documented fights.” Additionally, a detention facility incident report
stated he “ ‘is a constant management problem on the building and fails to
improve his behavior after multiple formal and informal disciplines.’ ” F.N.
also said, since being detained, he had “attended school continuously.”
However, detention center records indicated he was “not currently enrolled in
academics.” F.N. was enrolled in a program geared toward substance abuse,
stress management and job development but was going to “be dropped from
the program” due to his lack of attendance, attending only 20 out of the
required 60 classes. F.N. also attended a workforce readiness program where
he had attained 10.5 hours of credit.
      Given the “misrepresentations of his behavior and continued risky
behavior,” his age (he was 21 years old at the time), and “criminogenic
needs,” probation recommended DJJ as “the most appropriate course of
action.” Due to his age, F.N. was “ineligible for any other programming the
Probation Department offers and was therefore not screened” for anything
other than DJJ. Probation also “considered [minor’s] psychological



                                        4
evaluation,” which highlighted his “intellectual impairments.” This, “coupled
with the concerns expressed by Probation,” suggested “any intervention
should be of an intensive nature, and involve housing him in a safe and
secure facility while receiving treatment.”
      Specifically, probation outlined several programs that “effect changes”
in a youth’s “typical patterns of thinking” and “reduce aggression.” F.N.
would also participate in programs that focused on “active journaling and
victim awareness . . . to strengthen his cognitive comprehension of the
consequences of his actions,” and allow him to obtain his high school diploma
and upon completion have access to college courses or vocational training.
      On the eve of the disposition hearing, F.N. filed a motion “toward
appropriate disposition.” (Capitalization and boldface omitted.) The
supporting memorandum detailed his childhood history and family
background, including his father’s conviction and subsequent federal prison
sentence, the family’s financial struggles, and his own “mental health issues.”
Counsel maintained the least restrictive confinement was in the minor’s best
interest, and rather than a DJJ commitment, F.N. “should be placed on
formal probation and provided with appropriate terms and conditions to
ensure he is provided with the support and guidance he needs,” such as the
East Bay Regional Center—an outpatient program geared toward individuals
with intellectual disabilities, cerebral palsy, epilepsy, and autism, whereby
participants can “engage in activities of their choice, such as work,
volunteering, education, training, or leisure.”3


      3  Among other things, counsel attached Dr. Everev’s report, as well as
F.N.’s report cards, to the motion. The report cards showed grades ranging
from D to A-. He received four D’s, four D+’s, 12 C-’s, 10 C’s, three C+’s, eight
B-’s, nine B’s, and three A-’s. He needed 75 credits to graduate from high
school.


                                        5
      At the disposition hearing,4 F.N.’s counsel called several witnesses,
including a former teacher, F.N.’s mother, two neuropsychologists, and a
professor of psychology.
      Jacqueline Barrow, F.N.’s former teacher in an independent studies
program, testified she met with the minor one hour a week, over the course of
three years—from eighth grade to eleventh grade—to give F.N. his homework
and correct his assignments. When she first began meeting with F.N., his
test scores for reading and in math “were below [a] fourth-grade level,” and
by the time she no longer met with him, he “was able to get up to about sixth-
grade level . . . with the reading, and the math was a little bit lower.”
      F.N.’s mother testified about F.N.’s childhood. His father was arrested
on his sixth birthday. He attended at least two years of therapy, after his
father was arrested. Mother thought his grades, which had been lower in
third or fourth grade, had gone up since he entered his independent study


      4  Several intervening proceedings led to a delay between the time the
commitment of the crime (2015) and the disposition (2019): In 2016, the
district attorney filed a felony complaint alleging F.N. committed a carjacking
and three counts of second degree robbery. F.N. then moved to remand the
case to juvenile court pursuant to Proposition 57. In early 2017, the trial
court granted the motion, and the case was remanded to the juvenile court.
Next, the district attorney simultaneously filed a Welfare and Institutions
Code section 602 wardship petition and a motion to transfer the case back to
adult court. Meanwhile, the juvenile court proceedings were stayed pending
resolution of the transfer proceedings. In April 2018, the district attorney
withdrew the motion to transfer, and the juvenile court proceedings resumed.
Four months later, during F.N.’s contested jurisdiction hearing, minor’s
counsel filed a motion to disqualify the juvenile court judge and the
proceedings were once again suspended. That challenge was denied a month
later, and proceedings once again resumed. After the court sustained the
allegations in the petition, the disposition hearing was set. This hearing,
which was set for October 2018, was continued until November 2018. The
hearing took place over multiple days—and spanned several months—
concluding in March 2019.

                                        6
program. She thought he was “getting A’s and B’s,” but acknowledged his
report card showed a range of grades from D’s to A’s. Mother noticed F.N.
smoking marijuana or drinking alcohol “two or three times before.”
      Dr. Lapeq Everev, a neuropsychologist, had evaluated the then 20-year-
old minor and opined F.N.’s “word and reading comprehension reflected a
fifth-grade capacity, equivalent to a 10 or 11-year-old child,” and he was “in
the ‘Intellectual Disability/Mild Mental Retardation’ category for
‘Intelligence.’ ” Dr. Everev testified as an expert in neuropsychology. A year
before the hearing, Dr. Everev “conducted a full battery [of tests] looking at
verbal skills, motor functioning, attention, learning, memory and then
executive functioning, as well as overall IQ.” “His verbal and academic
abilities . . .his knowledge of words, simple reading, and then reading
comprehension were all within the borderline range, fifth percentile,
equivalent to about the fifth grade ability.” His verbal capacity was at a fifth-
grade level, “on par with maybe an 11-year-old.” Dr. Everev also gave F.N. a
“global assessment of intelligence” test, and he scored a “69, and that falls in
the intellectually disabled, formally known as mild mental retarded range.”
Everev stated that “[s]imply put,” F.N.’s “overall intellectual functioning”
would be assessed “to be that of approximately an 11-year-old” and
“consistent with the scores that we had seen prior, at the fifth grade level.”
      The juvenile court asked numerous questions about the tests Dr.
Everev used, including examples of the types of questions he had asked. On
one test, F.N. was asked “What is money used for? And [the minor] got that
correct, to buy things. [¶] And the second follow-up question was, Why do
many foods need to be cooked? And [the minor’s] response was, So that they
can be eaten, so he wasn’t able to say, you know, so they may give more
nutrients, they may taste better, or to avoid—avoid becoming sick.” The



                                        7
court stated, “That’s not a wrong response,” to which Everev replied,
“Actually, it’s insufficient on this test, because you could eat the food without
it being cooked.” After a series of examples,5 the court stated “Boy, these are
all subject to interpretations. I mean, really, this is very subjective. Whoever
created these have [in] their mind of what’s going to be right.”
      Dr. Everev opined F.N. needed “structure and support and guidance.”
He also spoke about the East Bay Regional Center. While F.N. qualified for
the Regional Center, which has a cutoff for services of “ ‘70 and above’ ” on
the IQ scale, Everev was not sure if F.N. would be accepted and even if he
was, his IQ score meant “intensive services . . . administered by [the Center
would be] atypical”; what they “would likely do is help access services that
would be helpful—you know, housing occupation.”
      Dr. Peggy Holcomb, a “Child and Adolescent Clinical
Neuropsychologist,” testified as an expert in neuropsychology and behavior in
adolescence. Dr. Holcomb had previously worked at DJJ from 2014 to 2016.
Her last role involved creating “programs for young men whom [she] had



      5  Other examples included: “How are a horse and a tiger alike? And
so, a correct response would be ‘an animal.’ An incorrect response would be
‘they both have tails.’ So, you want to look at how efficient one’s abstraction
is.” The court responded, “But they’re both right. [¶] . . . [¶] I would have said
four legs.” Or, “How are an anchor and a fence alike, is a harder one.” Dr.
Everev stated the correct answer was, “They both hold things in,” to which
the court replied, “They don’t hold things in. An anchor does not hold things
in.” The tests were progressive, meaning they started out simple and got
harder, if the person answered correctly. A progressive example might be,
how are a “Piano and a drum” alike? F.N. “said instruments; correct answer.
Boat and automobile. Both vehicles; correct answer. A nose and a tongue;
they’re both body parts.” The court replied, “So far, he’s gotten three right.”
But Dr. Everev responded, to get full points for the last comparison, minor
would have had to say a nose and a mouth are both “associate[d] with the
senses.”


                                        8
identified as having neurodevelopment disorders, who were not getting
appropriate services.” When asked if there were programs at the DJJ which
would address F.N.’s disabilities, she replied, “That’s what I was trying to put
in effect when I left. [¶] But my understanding is it didn’t take place.” And
that, “[c]urrently, as I know it, there’s no program for individuals who have
intellectual disabilities.”
      Once again, the court had questions. The court asked Dr. Holcomb how
she knew about the current programming at DJJ since she had not worked
there since 2016. Holcomb responded, “Just in my ongoing contact with prior
colleagues who remain there.” The court followed-up, and Holcomb admitted,
“things have changed a bit.” But based on speaking with her old colleagues
“off and on every few months,” she did not believe there had been
organizational changes involving the “creation of a program for people with
intellectual disabilities.” But Holcomb also admitted she had no “affirmative
knowledge” of what programs were currently available at DJJ.
      Dr. Holcomb opined, based on her review of Dr. Everev’s evaluation and
because she had “no reason to question . . . another clinician,” that F.N. “has
an intellectual disability, formally known . . . as ‘mental retardation.’ ” She
stated individuals with intellectual disabilities were prone to “victimization
and exploitation.” When the court asked if this could be attributed to “life in
general” and that people with intellectual disabilities “[n]o matter where they
are, they’re going to be more victimized,” Holcomb responded, “Sure,
absolutely. It’s just that the difference in a correctional setting, it’s . . . a self-
selecting population, where those individuals already don’t have regard for
other people’s property or rights.”
      Elizabeth Cauffman, a professor of psychological science, testified as an
expert on the issue of “Youth Brain Development.” Cauffman did not



                                           9
interview F.N. but instead testified about several studies, including one
conducted with 1,000 individuals aged 10 to 30 years old. From this study,
she concluded that while adolescents have the same “cognitive” capacity as
adults, they do not possess the same maturity or emotional self-regulation.
Another study showed adolescents are very reward-focused, as opposed to
adults who tend to be more harm-avoidant, and the transition from reward-
focused to harm-avoidant usually occurs around age 25. Another study
showed the prefrontal cortex—the part of the brain responsible for self-
regulation and emotional control—does not fully develop until age 25.
      The People, in turn, called Probation Officer Cesar Estrada-Ramirez.
Estrada-Ramirez testified about the various programs at DJJ, including
Aggression-Interruption Training, “a 10-session course where [youths] learn
social skills” to “gain a perspective of other individuals that they might
encounter in the community, with the hopes of using the behavior change”;
Counterpoint, “a 33-session course which primarily focuses on youths that
have been determined to pose a higher risk to reoffend” with the “ultimate
goal of reducing recidivism”; Cognitive Behavioral Intervention, “a 38-session
course” in which youths “learn social skills to identify triggers, develop
alternative plans where they are presented with those triggers in the
community to, hopefully, . . . divert them from continued substance abuse”;
Skill of the Week, which “continues throughout” a youth’s stay at DJJ where
they learn to reinforce learned skills despite finishing “ ‘AIT’ or Counterpoint
or any other determined treatment” and to “develop coping strategies in order
for them to succeed”; and other programs focused on curbing recidivism and
providing reentry services.
      Estrada-Ramirez did not know “how successful” the programs were
“with people with developmental disabilities” and could not identify a



                                       10
“specific program that is geared towards individuals with intellectual
disabilities.” However, he stated that in his experience the programs are
adjusted “based on the necessary needs of a youth while they’re there—with
intellectual and learning disabilities.” Additionally, DJJ contained two
“mental health units,” where youth “receive services with psychologists and,
if need be, they also have a contract with Napa State Hospital . . . that could
address any mental health needs.” The officer also testified about DJJ’s
continued education programs. He explained that after the youth completes
an educational screening, “they have an opportunity to either obtain their
high school diploma or work toward their GED, and once that’s been
obtained, they have an opportunity to earn college credits” or the “youths are
afforded an opportunity” for vocational training. Estrada-Ramirez did not
know any “specifics” about the educational programs regarding whether they
had a “component that is specific to addressing people that have intellectual
disabilities,” but stated, that upon minor’s initial arrival, DJJ would “make
appropriate recommendations to any learning disabilities or educational
plans.” “In addition to reviewing the initial paperwork and documentation
during the orientation process—which is approximately 45 days in the
reception center—after receiving psychological and mental health education
. . . screenings, a specific case plan is created—and actually forwarded to the
county, as well—with information on the specific programming that they will
receive based on those results.”
      After hearing argument by counsel, the juvenile court ordered F.N.
committed to DJJ. In so doing, the court recited the basis for its decision.
The court found that some of Dr. Everev’s questions to F.N. during his
evaluation had been “very, very subjective.” Although the court was aware of
Everev’s evaluation that the minor had a mild intellectual disability, the



                                       11
court stated F.N. knew right from wrong and he could “change because [he
had] changed” both “intellectually and cognitively,” and that “with intensive
treatment geared to his abilities, he will continue to progress.” And, while
Dr. Holcomb presented “very interesting testimony,” the court found she was
“certainly not current on the Department of Juvenile Justice” and her
“reasoning” was “based on her inaccurate knowledge.”
      The court also stated it had “considered all the alternatives,” but
determined F.N. needed “an intensive, structured program” and given his
“needs,” his age, “and given the time that we would have with him,” neither
the Ranch or the Youth Offender Treatment Program were appropriate. The
court then went through the programs that would be of benefit to the minor,
including the victim empathy program so that minor could “understand—the
ramifications of what he did and what he could do in the future”; the
programs “available to minor for guidance, for decision-making, and decision-
making skills”; those aimed at helping to change his “patterns of thinking”
and “at reducing aggression and anger”; and finally the “educational
programs” and “advantages in career and work incentive programs.”
Additionally, the court observed that “all the while, during these programs,
he will be getting the intensive help that he needs, at least more so than I can
think of in any other thing available.” The juvenile court committed F.N. for
a maximum time of 52 years, with credit for time served and with “no more
than three years” per Welfare and Institutions Code section 731.
                                 DISCUSSION
DJJ Commitment
      F.N. maintains the juvenile court abused its discretion in committing
him to DJJ because “not a scintilla of evidence was presented during the
disposition hearings, or in the probation report, to establish that the DJJ



                                      12
programs will provide any benefit to an individual, like [himself], who has an
intellectual disability.”
      Juvenile justice law specifies that minors “shall, in conformity with the
interests of public safety and protection, receive care, treatment, and
guidance that is consistent with their best interest, that holds them
accountable for their behavior, and that is appropriate for their
circumstances.” (Welf. & Inst. Code, § 202, subd. (b).) We review a juvenile
court’s decision to commit a minor to the DJJ for an abuse of discretion. (In
re Robert H. (2002) 96 Cal. App. 4th 1317, 1329–1330 (Robert H.); In re Asean
D. (1993) 14 Cal. App. 4th 467, 473 (Asean D.); see In re Emmanuel R. (2001)
94 Cal. App. 4th 452, 465 [“ ‘ “ ‘The appropriate test for abuse of discretion is
whether the trial court exceeded the bounds of reason. When two or more
inferences can reasonably be deduced from the facts, the reviewing court has
no authority to substitute its decision for that of the trial court.’ ” ’ ”].)
      “A DJJ commitment is not an abuse of discretion where the evidence
demonstrates a probable benefit to the minor from the commitment and less
restrictive alternatives would be ineffective or inappropriate.” (In re M.S.
(2009) 174 Cal. App. 4th 1241, 1250.) “We must indulge all reasonable
inferences to support the decision of the juvenile court and will not disturb its
findings when there is substantial evidence to support them.” (In re Michael
D. (1987) 188 Cal. App. 3d 1392, 1395.) Substantial evidence is “ ‘evidence
which is reasonable, credible, and of solid value. . . .’ ” (In re Paul C. (1990)
221 Cal. App. 3d 43, 52.)
      In In re Carlos J. (2018) 22 Cal. App. 5th 1 (Carlos J.), the court
discussed the showing required to support a commitment to the DJJ. “Where
a minor has particular needs, the probation department should [] include
brief descriptions of the relevant programs to address those needs.” (Id. at p.



                                          13
12.) The probation department is not required, however, “in its report and
initial testimony to provide in depth information about the DJF’s programs or
to preemptively respond to even predictable criticism of the DJF.” (Id. at p.
13, italics added.) “The People bear the burden of showing the
appropriateness of a proposed placement.” (Id. at p. 12.) If this “initial
burden” is met by the People, the burden then shifts to the minor. “If a minor
wishes to dispute the availability or efficacy of particular programs, or to
suggest that other conditions at the DJF undermine the programs, the minor
must present sufficient evidence to reasonably bring into question the benefit
he or she will receive from the adoption of the probation department’s
recommendation.” (Id. at p. 13.) Finally, if the minor provides such sufficient
evidence—either through submitted materials or testimony—and it “raises
concerns about a particular aspect of DJF” (Seiser & Kumli, Cal. Juvenile
Courts Practice & Procedure (2020) § 3.96, at p. 3-246), then it may be
necessary “for the People to provide additional information to the juvenile
court in order for the court to make a properly supported finding of probable
benefit.” (Carlos, J., at p. 14.)
      Although F.N. relies on Carlos J. to support his assertion the juvenile
court abused its discretion in the instant case, his reliance on the case is
misplaced. In Carlos J., the Court of Appeal reversed a commitment to DJJ
given the lack of showing of any programs offered. (Carlos J., supra,
22 Cal.App.4th at pp. 10–12.) In contrast here, the probation department
provided information—both in the probation report and through testimony—
about numerous programs that would benefit F.N., including programs
designed toward victim empathy, social skills and decision-making and
testified that in his experience “adjustments based on the necessary needs of
a youth while they’re there—with intellectual and learning disabilities”—



                                       14
could be made to those programs. Accordingly, here, the People amply met
its “initial burden.”
      Under Carlos J., it then became the minor’s burden to show the
inefficacy or unavailability of programs or acceptable modification of existing
programs. F.N. contends the “evidence demonstrated” that rather than
benefit minor,” a DJJ commitment “would exacerbate his issues” and have
“negative impact” on him because “he would likely not be able to take
advantage of many of the DJJ programs and would be more susceptible to
negative influences given his cognitive challenges.” He points to
Dr. Holcomb’s testimony that minors with “intellectual disabilities prior to
the age of 25” are more prone to “[v]ictimization and exploitation” and there
are “no specific measures” at DJJ “directed toward protecting individuals
with disabilities,” and her testimony that based on her “time there and
subsequent information [she had] received” there are no specific programs
“geared towards treatment of developmentally-disabled individuals” at DJJ.
      The juvenile court, however, while finding Dr. Holcomb’s testimony
“very interesting,” did not credit her opinion, as she was “certainly not
current on the Department of Juvenile Justice” and her “reasoning” was
“based on her inaccurate knowledge.” Furthermore, the court also heard
from the probation officer, who testified F.N. would receive an individualized
treatment plan upon arrival and orientation, and his educational needs
would be evaluated, and educational services could be accommodated to
address any needs he had.
      In short, F.N.’s briefing assumes the juvenile court was required to
accept Dr. Holcomb’s opinion and reject the testimony of the probation officer.
However, “[t]he court was not required to take all the information properly
considered by it at face value. The court was entitled to evaluate . . . the



                                       15
weight to be afforded to the psychological evaluation, as well as to accept or
reject the recommendations of the probation officer.” (See In re Robert H.,
supra, 96 Cal.App.4th at p. 1329.)
      Minor further asserts, citing In re Aline D. (1975) 14 Cal. 3d 5576, “the
negative impact of a DJJ commitment on an unsophisticated individual like
[minor] has been well documents for years.” Not only has it been 45 years
since Aline D. was decided, but that case does not, in any event, provide an
evidentiary basis to disregard the evidence provided by the probation
department in this case. Further, DJJ must accept a minor if it “believes
that the ward can be materially benefited by the division’s reformatory and
educational discipline, and if the division has adequate facilities, staff, and
programs to provide that care” (Welf. & Inst. Code, §§ 736, subd. (a), 1731.5,
subd. (b)), and therefore must reject wards it concludes could not be
materially benefited. Dr. Holcomb, herself, testified that during her time at
DJJ, she evaluated 50 to 200 wards, and “between four and eight or nine”
were youths she “thought were so extremely low functioning that they would
not program well” at DJJ and they were not accepted. She further recalled a
ward “who had already been placed” at DJJ, and “after watching how they
functioned, [she] made [the] recommendation that they be moved, and they
were.”
      In sum, the record here adequately supports the juvenile court’s
determination that the DJJ would provide F.N. with the “structured” and
“supportive environment” he needs and can afford him the appropriate means
to develop both “intellectually and cognitively,” as he has done in the past
“with intensive treatment.” (In re Jonathan T. (2008) 166 Cal. App. 4th 474,


      6 Superseded by statute on another ground as stated in In re Luisa Z.
(2000) 78 Cal. App. 4th 978, 987–988.

                                       16
486 [“A juvenile court must determine if the record supports a finding that it
is probable the minor will benefit from being committed to DJJ. [Citation.]
. . . There is no requirement that the court find exactly how a minor will
benefit from being committed to DJJ.”].)
Penal Code Section 654
      F.N. also asserts that because “the taking of [the] vehicle and other
personal belongings occurred in a single transaction with a single objective—
to deprive [all three girls] of all of their property—Penal Code section 654
prohibited punishment for both the carjacking and [the] robbery of the [car
owner].”
      Penal Code section 654 provides in part, “An act or omission that is
punishable in different ways by different provisions of law shall be punished
under the provision that provides for the longest potential term of
imprisonment, but in no case shall the act or omission be punished under
more than one provision. An acquittal or conviction and sentence under any
one bars a prosecution for the same act or omission under any other.” (Pen.
Code, § 654, subd. (a).)
      Plainly stated, Penal Code section 654 prohibits multiple punishment
for a single act or indivisible conduct. (People v. Reyes-Tornero (2016)
4 Cal. App. 5th 368, 376.) “ ‘Whether a course of criminal conduct is divisible
and therefore gives rise to more than one act within the meaning of [Penal
Code] section 654 depends on the intent and objective of the actor. If all the
offenses were incident to one objective, the defendant may be punished for
any one of such offenses but not for more than one. [¶] . . . [¶] If, on the other
hand, defendant harbored, “multiple criminal objectives,” which were
independent of and not merely incidental to each other, he may be punished
for each statutory violation committed in pursuit of each objective, “even



                                        17
though the violations shared common acts or were parts of an otherwise
indivisible course of conduct.” ’ ” (People v. Rodriguez (2015) 235 Cal. App. 4th
1000, 1005.)
      Whether Penal Code section 654 “ ‘applies in a given case is a question
of fact for the trial court, which is vested with broad latitude in making its
determination. [Citations.] Its findings will not be reversed on appeal if
there is any substantial evidence to support them. [Citations.] We review
the trial court’s determination in the light most favorable to the respondent
and presume the existence of every fact the trial court could reasonably
deduce from the evidence.’ ” (People v. Vang (2010) 184 Cal. App. 4th 912,
915–916.)
      Defendant relies on People v. Bauer (1969) 1 Cal. 3d 368 (Bauer), People
v. Lewis (2008) 43 Cal. 4th 415 (Lewis), overruled in part on another ground
as stated in People v. Black (2014) 58 Cal. 4th 912, 919, and Asean D., supra,
14 Cal. App. 4th 467, in support of his assertion the trial court should have
stayed the sentence for carjacking.
      In Bauer, after gaining admittance to the victims’ home under false
pretenses, the defendant drew a gun and forced two of the victims to lie face
[down] on the floor and tied the third to a chair. (Bauer, supra, 1 Cal.3d at
p. 372.) Over the course of “about two hours,” the three victims “observed
defendant and his accomplice ransack the house and carry the loot to the
garage” and then drive away in one of the victim’s cars. (Ibid.) A jury found
the defendant guilty of first degree robbery, first degree burglary, grand theft
and automobile theft, and the trial court gave the defendant concurrent
sentences for the robbery and auto theft convictions. (Id. at pp. 371–372.)
On appeal, the defendant asserted it was “improper,” under Penal Code
section 654, to punish him for both the robbery and the auto theft. (Id. at



                                       18
p. 375.) The Supreme Court agreed. The court held the taking of the vehicle
was incidental to the robbery, stating “where a defendant robs his victims in
one continuous transaction of several items of property, punishment for
robbery on the basis of the taking of one of the items and other crimes on the
basis of the taking of the other items is not permissible.” Additionally, the
court noted the “crime of automobile theft is not a crime of violence but is a
violation of property interests” similar to that of robbery. Therefore, the
court held “proscription against double punishment” precluded “punishment
for this offense in the circumstances of the present case.” (Id. at pp. 377–
378.)
        The People point out Bauer involved auto theft and not carjacking, and
that in People v. Capistrano (2014) 59 Cal. 4th 830 (Capistrano), overruled on
another ground as stated in People v. Hardy (2018) 5 Cal. 5th 56, the Supreme
Court distinguished Bauer on that basis.
        In Capistrano, two armed men confronted and demanded money from a
woman and her husband as they pulled into their garage. (Capistrano,
supra, 59 Cal.4th at p. 841.) One man then motioned for the wife to exit the
vehicle, and the two men led the victims into the house and bedroom where
they bound them. (Ibid.) Two additional men then arrived at the house. The
defendant took the wife into the bathroom and twice forced her to orally
copulate him and twice raped her. (Ibid.) The four men eventually left
taking various items from the home and the victims’ car. (Id. at p. 842.) A
jury convicted the defendant of carjacking, robbery, rape and forcible oral
copulation during the robbery. (Id. at p. 838.) On appeal, the defendant
contended the consecutive sentences for the carjacking and the robbery
violated Penal Code section 654. (Id. at p. 885.)




                                       19
      The Supreme Court disagreed. In doing so, the court distinguished
Bauer which had involved auto theft, with the defendant’s conviction for
carjacking. The court stated, “ ‘ “ ‘Carjacking’ is the felonious taking of a
motor vehicle in the possession of another, from his or her person or
immediate presence, or from the person or immediate presence of a passenger
of the motor vehicle, against his or her will and with the intent to either
permanently or temporarily deprive the person in possession of the motor
vehicle of his or her possession, accomplished by means of force or fear.” ’
[Citations.] . . . Carjacking is thus distinct from ordinary automobile theft
because it is a crime accomplished by fear or force. . . .” And unlike Bauer—a
decision “rendered before the enactment of the carjacking statute”—
carjacking “is a crime of violence, distinct from robbery, and not merely a
violation of the victims’ property interest in their motor vehicle.”
(Capistrano, supra, 59 Cal.4th at pp. 886–887.)
      Additionally, the court rejected the defendant’s attempt to “cast [the]
carjacking convictions as vehicle thefts that were part and parcel of a single
course of conduct, beginning when the victims were removed from their cars
and ending only when defendants left with the stolen items, which included
the vehicles.” (Capistrano, supra, 59 Cal.4th at p. 887.) The court affirmed
the jury’s “conclusion that defendant harbored separate objectives” in
convicting the defendant of “two distinct crimes of violence.” The court held
that “temporal proximity of the two offenses” was “insufficient by itself to
establish . . . a single objective,” and that the defendant had confronted the
victims “at two points”—the car and inside the residence—and the “elevation
of the threat to the victims by forcing them into their homes where defendant
committed additional crimes amounts to a separate criminal objective.”
(Ibid.)



                                        20
        F.N. maintains Capistrano is inapposite because he “possessed a single
intent—to relieve the victims of their cell phones, purses, and vehicle—and
did so during a single confrontation,” all of which occurred in a relatively
short time span and at a single location. To begin with, this overlooks the
Supreme Court’s distinction between auto theft and carjacking. As in
Capistrano, the instant case involves carjacking, which was accomplished
here not just by demanding M.V.’s keys, but by pointing a gun at her and
firing a shot over her head, when she was a mere four feet away from the car
door.
        Further, as Capistrano states, “temporal proximity” is “insufficient by
itself to establish . . . a single objective. (Capistrano, supra, 59 Cal.4th at
p. 887.) Here, R.R. and F.N. first harried the three girls, then R.R. stole
G.R.’s cell phone, and then F.N. took G.R.’s purse. Then the boys pulled out
guns and demanded that the other two girls turn over their cell phones and
belongings. And it was after that, that the two boys demanded M.V.’s car
keys. Thereafter, they made their way back to the car, with M.V. following
and pleading with them not to take the car. R.R. finally told her to back off,
and after that, when he reached the driver’s side door and was only about
four feet away from M.V., he pointed his gun at her and fired a shot over her
head. On this record, the juvenile court could conclude F.N. had, over the
course of the encounter with the girls, “multiple criminal objectives,” which
were independent of, and not merely incidental to, each other.
        In Lewis, the defendant and his codefendants forced their way into
various victims’ cars at gunpoint and then drove with the bound victims to
different banks or stores forcing them to withdraw money. The defendant
would then either abandon or kill the victims, and sometimes took parts from
the victims’ cars. (Lewis, supra, 43 Cal. 4th 415, 434–438.) A jury convicted



                                        21
the defendant of robbery, simple kidnapping, and kidnapping to commit
robbery of six victims. (Id. at p. 518.) On appeal, the defendant maintained
Penal Code section 654 barred “multiple punishments for both the
kidnappings for robbery and the robberies of each of the victims.” The
Supreme Court agreed. (Lewis, at p. 519.) The court held “the kidnappings
for robbery and the robberies of each victim were committed ‘pursuant to a
single intent or objective,’ that is, to rob the victims of their cars and/or cash
from their bank accounts.” (Ibid.)
      The circumstances here are different. In Lewis, the charged crime was
kidnapping for robbery. Thus, the kidnappings of the victims while in their
cars were perpetrated for the purpose of robbery and were also the means by
which the robberies were accomplished by forcing the victims to withdraw
money at different banks and stores. Here, in contrast, the carjacking did not
facilitate the robberies of the three girls. Nor, conversely, did the theft of
M.V.’s cell phone, which occurred before the boys demanded the car keys—let
alone, before they walked back to the car with M.V. following, and R.R. raised
his gun on reaching the car and fired a shot over M.V’s head at a range of
only four feet—facilitate the carjacking.
      In Asean D., the minor and two companions “broke into an occupied van
in a parking lot” and “dragged out the male victim, and one of the three
kicked him in the face.” The minor, who had a handgun, threatened the
female victim, who was “also knocked to the ground.” After a “search for the
keys, the three minors escaped with the van.” (Asean D., supra,
14 Cal.App.4th at p. 471.) The minor admitted two counts of robbery and one
count of unlawful taking of a vehicle. (Ibid.) On appeal, he argued the
juvenile court erred in imposing separate terms for both robberies and the
unlawful taking. (Id. at p. 474.) The appellate court agreed stating,



                                        22
“[a]lthough a small amount of the male victim’s personal property was also
taken inside the van, it is clear that the robberies were committed for the
purpose of taking the vehicle and constituted a single transaction; there was
no separate criminal objective in the brutalizing of the victims beyond
compelling them to give up their property.” (Id. at p. 475.)
      The facts here are different. Whereas in Asean D., the minor broke into
an occupied vehicle, dragged the victims outside the van, took the keys, and
re-entered the van and drove off, here R.R. and F.N. engaged in different
conduct, a good part of which was not for the purpose of stealing the car. On
the contrary, unlike in Asean D., where the minor and his companions
inadvertently drove off with a “small amount” of the victim’s personal
property, R.R. and F.N. did not inadvertently steal a few inconsequential
items. They first stole G.R.’s cell phone, then stole her purse, and then stole
the belongings of the other two girls. It was only after that that R.R. and
F.N. demanded the car keys from M.V. and after she had trailed them back to
the car begging them not to take the car, that R.R. told her to back off and
then shot at her.
      Accordingly, we cannot say the juvenile court violated Penal Code
section 654 by imposing sentences for both the robbery of M.V. and the
carjacking.
                                 DISPOSITION
      The juvenile court’s orders are AFFIRMED.




                                       23
                                 _________________________
                                 Banke, J.


We concur:


_________________________
Margulies, Acting P.J.


_________________________
Sanchez, J.




A156834, In re FN



                            24